Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made by and
between Georgia Erbez (“Executive”) and Raptor Pharmaceutical Corporation (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”), effective as of the eighth day following Executive’s signature
of this Agreement without revocation (the “Effective Date”).

RECITALS

WHEREAS, Executive was employed by the Company as Chief Financial Officer
pursuant to the terms of an Employment Agreement dated September 10, 2012 (the
“Employment Agreement”);

WHEREAS, Executive resigned her employment, her position as Chief Financial
Officer of the Company and all other positions she may hold as an officer or
director of any Company subsidiaries effective upon completion of the items set
forth on Exhibit A, but in no event later than November 5, 2014 (the
“Resignation Date”), and the Company accepted Executive’s resignation; and

WHEREAS, the Company wishes to receive Executive’s continued cooperation and
consulting services following the Resignation Date, and Executive is willing to
provide such services on the terms set forth herein; and

WHEREAS, the Parties wish to confirm their respective rights and obligations
under the Employment Agreement and to resolve any and all claims arising out of
or in any way related to Executive’s employment with or separation from the
Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

1. Consideration. Contingent upon Executive’s execution of this Agreement no
earlier than the Resignation Date, and this Agreement becoming effective, the
Company shall provide Executive with the following payments and benefits.

a. Severance Payment. The Company shall pay to Executive twelve (12) months of
Executive’s salary at the base salary rate in effect as of the Resignation Date
(the “Severance Payments”). Severance Payments will be paid to Executive in
accordance with the Company’s regular payroll practices, less all applicable tax
withholding, beginning the later of (i) the first payroll period following the
Resignation Date or (ii) the first payroll period following the Effective Date.

b. COBRA. Provided that Executive timely elects to receive continued health
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended



--------------------------------------------------------------------------------

(“COBRA”), the Company shall reimburse Executive the monthly premium for
continuation of Executive’s coverage for the lesser of (i) twelve (12) months,
or (ii) until Executive is first eligible to enroll in another group health plan
providing for reasonably comparable coverage, the monthly cost of which is
subsidized by at least fifty percent (50%) (in any case, the “Continuation
Period”); provided, however, that if (A) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
Continuation Period to be, exempt from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), (B) Company cannot
provide the COBRA benefit without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), or (C) Company is
otherwise unable under applicable law to continue to cover the Executive or
Executive’s dependents under its group health plans without violating a
prohibition on such coverage or incurring penalties and/or additional taxes as a
result of such coverage, then, in any such case, an amount equal to each
remaining premium payment shall thereafter be paid to the Executive as in
substantially equal monthly installments over the Continuation Period (or the
remaining portion thereof) (the benefit described in this Section 1.b, the
“COBRA Severance”).

c. Equity Awards. The Company granted Executive options to purchase an aggregate
of 273,800 shares of common stock (the “Options”). The Options shall continue to
vest through the last date of the Consulting Period, as defined in Section 1.d,
below. All unvested shares of the Options shall be cancelled as of the
termination of the Consulting Period. The Options shall be deemed amended to the
extent necessary to provide that the vested portion thereof shall remain
exercisable until the earlier of (i) fifteen (15) months from the Resignation
Date, and (ii) the original expiration date of each Option and all resale or
repurchase rights restrictions (other than those imposed by applicable law)
shall be released as of the Resignation Date. Executive acknowledges that to the
extent the Options constitute “incentive stock options” within the meaning of
Section 422 of the Code, they shall be deemed modified for the purposes of
Section 424 of the Code and, to the extent the exercise prices thereof are lower
than the fair market value of the Company’s common stock as of the date
Executive signs this Agreement or to the extent this Agreement is signed after
the Resignation Date, such Options shall no longer qualify as incentive stock
options and Executive will lose the potentially favorable tax treatment
associated with such Options. Except as set forth herein, the Executive’s rights
with respect to the Options are as set forth in the 2010 Stock Incentive Plan of
Raptor Pharmaceuticals Corp. and applicable Notices of Grant and Stock Option
Agreements.

d. Consulting Period. From the Resignation Date through March 31, 2015 (the
“Consulting Period”), Executive will serve the Company as an independent
contractor and will provide services to the Company on an as-requested basis at
an hourly rate of $300.

2. Benefits. Subject to Executive’s right to continue her health insurance under
COBRA, Executive’s participation in all benefits and incidents of employment
shall cease as of the Resignation Date.

 

Page 2 of 10



--------------------------------------------------------------------------------

3. Payment of Wages and Expenses. Executive acknowledges and represents that,
other than the consideration set forth in this Agreement, the Company has paid
or provided all salary, wages, bonuses, accrued vacation/paid time off,
reimbursable expenses, commissions, and any and all other benefits and
compensation due to Executive. Executive understands and agrees that, except as
set forth in this Agreement, she is neither entitled to nor shall she receive
additional payments or benefits from the Company.

4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, affiliates, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on her own behalf and on behalf of her family members,
heirs, executors, administrators, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with Company and the termination of that relationship;

b. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

c. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002, except as prohibited by law;
the Uniformed Services Employment and Reemployment Rights Act; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

 

Page 3 of 10



--------------------------------------------------------------------------------

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims or rights that cannot be
released as a matter of law, including, but not limited to, claims under
Division 3, Article 2 of the California Labor Code (which includes Executive’s
right to indemnity under California Labor Code section 2802) and Executive’s
right to bring to the attention of the Equal Employment Opportunity Commission
or California Department of Fair Employment and Housing claims of
discrimination, harassment or retaliation; provided, however, that Executive
does release her right to obtain damages for any such claims.

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive acknowledges that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled. Executive further acknowledges
that she has been advised by this writing that: (a) she should consult with an
attorney prior to executing this Agreement; (b) she has twenty-one (21) days
within which to consider this Agreement; (c) she has seven (7) days following
her execution of this Agreement to revoke this Agreement; (d) this Agreement
shall not be effective until after the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law. In the event Executive
signs this Agreement and returns it to Justin Ford, Vice President Global Human
Resources, in less than the 21-day period identified above, Executive hereby
acknowledges that she has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. To revoke her acceptance of this
Agreement, Executive must contact Justin Ford, Vice President Global Human
Resources, by email at jford@raptorpharma.com no later than 5 p.m. on the 7th
day following Executive’s signature of this Agreement.

6. California Civil Code Section 1542. Executive acknowledges that she has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits unknown
claims, which provides as follows:

 

Page 4 of 10



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights she may have thereunder, as well as under any other statute or common law
principles of similar effect.

7. No Pending or Future Lawsuits. Executive represents that she has no lawsuits,
claims, or actions pending in her name, or on behalf of any other person or
entity, against Company or any of the other Releasees. Executive also represents
that she does not intend to bring any claims on her own behalf or on behalf of
any other person or entity against Company or any of the other Releasees.
Executive represents that she is not aware of any injury for which she is
eligible to receive workers’ compensation benefits as to which she has not
already filed a workers’ compensation claim.

8. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to employment,
consulting or an independent contractor engagement with Company, and Executive
hereby waives any right, or alleged right, of employment or re-employment, or
other working relationship with Company.

9. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Employee Invention
Assignment and Confidentiality Agreement (the “Confidentiality Agreement”)
signed by Executive in conjunction with her employment. Executive’s signature
below constitutes her certification that she has returned all documents and
property provided to Executive by the Company, including but not limited to her
Company issued laptop and other electronic and/or storage devices, all office
files and all electronic files. Company electronic files stored on any of
Executive’s personal storage devices shall be archived by Executive on the
Company’s network and deleted from all personal devices. The Company-issued
laptop and all other Company-issued electronic and/or storage devices shall be
returned with all files intact.

10. No Cooperation. Executive agrees not to deliberately act in any manner that
might damage the business or reputation of the Company. Executive further agrees
that she will not knowingly encourage, counsel, or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or other court order to do so or as related
directly to the ADEA waiver in this Agreement. Executive agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of her receipt, a copy of such
subpoena or other court order. If approached by anyone for counsel or assistance
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints against any of the Releasees, Executive shall
state no more than that she cannot provide counsel or assistance.

 

Page 5 of 10



--------------------------------------------------------------------------------

11. Executive’s Cooperation with Company. Executive shall cooperate with the
Company and its affiliates, upon the Company’s reasonable request, with respect
to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company during Executive’s employment with the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
her employment); provided, however, that any such request by the Company shall
not be unduly burdensome or interfere with Executive’s personal schedule or
ability to engage in gainful employment. In the event the Company requires
Executive’s cooperation in accordance with this Section 11, the Company shall
reimburse Executive for reasonable out-of-pocket expenses (including travel,
lodging and meals) incurred by Executive in connection with such cooperation,
subject to reasonable documentation.

12. No Defamation, Libel or Slander; Non -Interference. Executive agrees to
refrain from (a) any defamation, libel, or slander of any of the Releasees, and
(b) any interference with the contracts and relationships of the Company. The
Company’s Board of Directors and its executive officers shall refrain from any
defamation, libel, or slander of the Executive.

13. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

14. Arbitration. The Parties agree that any and all disputes arising out of the
terms of this agreement, their interpretation, and any of the matters herein
released, shall be subject to arbitration in San Jose, California, before the
Judicial Arbitration and Mediation Service (“JAMS”), pursuant to its Employment
Arbitration Rules & Procedures (“JAMS Rules”). The arbitrator may grant
injunctions and other relief in such disputes. The arbitrator shall administer
and conduct any arbitration in accordance with California law, including the
California Code of Civil Procedure, and the arbitrator shall apply substantive
and procedural California law to any dispute or claim, without reference to any
conflict-of-law provisions of any jurisdiction. To the extent that the JAMS
rules conflict with California law, California law shall take precedence. The
decision of the arbitrator shall be final, conclusive, and binding on the
Parties. The Parties agree that the prevailing Party in any arbitration shall be
entitled to injunctive relief in any court of competent jurisdiction to enforce
the arbitration award. The arbitrator shall award attorneys’ fees and costs to
the prevailing Party, except as prohibited by law. The Parties hereby agree to
waive their right to have any dispute between them resolved in a court of law by
a judge or jury. Notwithstanding the foregoing, this section will not prevent
either Party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to this agreement and the agreements incorporated herein
by reference.

15. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on her behalf under the terms of this Agreement.
Executive agrees and understands that

 

Page 6 of 10



--------------------------------------------------------------------------------

she is responsible for payment, if any, of local, state, and/or federal taxes on
the payments and any other consideration provided hereunder by the Company and
any penalties or assessments thereon. Executive further agrees to indemnify and
hold the Company harmless from any claims, demands, deficiencies, penalties,
interest, assessments, executions, judgments, or recoveries by any government
agency against the Company for any amounts claimed due on account of
(a) Executive’s failure to pay or the Company’s failure to withhold, or
Executive’s delayed payment of, federal or state taxes, or (b) damages sustained
by the Company by reason of any such claims, including attorneys’ fees and
costs.

16. Section 409A.

a. To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date
(“Section 409A”). Notwithstanding any provision of this Agreement to the
contrary, in the event that following the Effective Date, the Company determines
in good faith that any compensation or benefits payable under this Agreement may
not be either exempt from or compliant with Section 409A, the Company may adopt
such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions necessary or appropriate to preserve the intended tax
treatment of the compensation and benefits payable hereunder and/or to preserve
the economic benefits of such compensation and benefits, including actions
intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of
Section 409A; provided, however, that this Section 16 does not, and shall not be
construed so as to, create any obligation on the part of the Company to adopt
any such amendments, policies or procedures or to take any other such actions or
to indemnify the Executive for any failure to do so. To the extent that
compensation or benefits payable under this Agreement constitute “nonqualified
deferred compensation” within the meaning of Section 409A, and are designated
under this Agreement as payable upon (or within a specified time following) the
Executive’s termination of employment, such compensation or benefits shall be
payable only upon (or, as applicable, within the specified time following) the
Executive’s “separation from service” from Company (within the meaning of
Section 409A). For purposes of Section 409A, any right to a series of
installment payments pursuant to this Agreement, including without limitation
any COBRA Severance, will be considered as a right to a series of separate
payments.

b. To the extent that any payments or reimbursements provided to Executive under
this Agreement are deemed to constitute compensation to which Treasury
Regulation Section 1.409A-3(i)(1)(iv) would apply, such payments or
reimbursements shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any

 

Page 7 of 10



--------------------------------------------------------------------------------

reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

17. Mutual Indemnification.

a. Executive agrees to indemnify and hold harmless the Company from and against
any and all loss, costs, damages, or expenses, including, without limitation,
attorneys’ fees or expenses incurred by the Company arising out of the breach of
this Agreement by Executive, or from any false representation made herein by
Executive, or from any action or proceeding that may be commenced, prosecuted,
or threatened by Executive or for Executive’s benefit, upon Executive’s
initiative, direct or indirect, contrary to the provisions of this Agreement.
Executive further agrees that in any such action or proceeding, this Agreement
may be pled by the Company as a complete defense, or may be asserted by way of
counterclaim or cross-claim.

b. Company agrees to indemnify and hold harmless Executive from and against any
and all loss, costs, damages, or expenses, including, without limitation,
attorneys’ fees or expenses incurred by the Executive arising out of the breach
of this Agreement by the Company, or from any false representation made herein
by the Company, or from any false representation made herein by the Company, or
from any action or proceeding that may be commenced, prosecuted, or threatened
by the Company or its representatives, including its Board of Directors or for
Company’s benefit, upon the Company’s initiative, direct or indirect, contrary
to the provisions of this Agreement.

18. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim through her to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

19. No Representations. Executive represents that she has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by Company that are not specifically set
forth in this Agreement.

 

Page 8 of 10



--------------------------------------------------------------------------------

20. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

21. Entire Agreement. This Agreement represents the entire agreement and
understanding between Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from Company and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and Executive’s relationship with Company, with the exception of
the Confidentiality Agreement, Stock Option Plan, Notice of Grant and Stock
Option Agreement.

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.

23. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

24. Counterparts. This Agreement may be executed in counterparts and by
facsimile or pdf copy and each counterpart and facsimile or pdf copy shall have
the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

25. Voluntary Execution of Agreement. Executive understands and agrees that she
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of her claims against the Company and any of the other Releasees.
Executive acknowledges that:

a. she has read this Agreement;

b. she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of her own choice or has elected not to retain
legal counsel;

c. she understands the terms and consequences of this Agreement and of the
releases it contains; and

d. she is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Page 9 of 10



--------------------------------------------------------------------------------

  GEORGIA ERBEZ Dated: October 21, 2014  

/s/ Georgia Erbez

  Georgia Erbez   RAPTOR PHARMACEUTICAL CORPORATION Dated: October 21, 2014   By
 

 /s/ Christopher M. Starr, Ph.D.

    Christopher M. Starr, Ph.D.     Chief Executive Officer

 

Page 10 of 10